Citation Nr: 9910637	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-06 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right knee and back 
disorders secondary to the service connected residuals of a 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served in active service 
from April 1977 to June 1978. 


FINDING OF FACT

There is competent medical evidence that indicates the 
veteran's right knee and back disorders are related to his 
service connected residuals of a left knee injury. 


CONCLUSION OF LAW

The veteran's right knee and low back disorders have been 
aggravated by his service connected residuals of a left knee 
injury.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a), 3.322 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998). In 
addition, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") made clear that service 
connection may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110, 1131 (West 1992), and 38 C.F.R. § 
3.310(a) (1998), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1998).

In this case, the veteran has been awarded service connection 
for the residuals of a left knee injury.  At present, he 
contends he currently suffers from right knee and back 
disorders which are related to his service connected left 
knee disability.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any right knee or back disorders.  In addition, 
the post-service medical evidence includes records from the 
Medical Center of Independence dated April 1989 which 
indicate the veteran was diagnosed with transitional anatomy 
at the lumbosacral juncture, and mild disc narrowing at L6-
sacrum.  As well, records from the Mid-American 
Rehabilitation Hospital dated June 1997 indicate the veteran 
reported pain in the right knee.

Records from the VA Medical Center in Kansas City, Missouri, 
dated from January 1996 to April 1997 contain notations dated 
April 1996 revealing the veteran was treated for right knee 
and back pain secondary to a partial L5 sacralization.  And, 
notations dated April 1997 show the veteran was diagnosed 
with chronic low back and right knee pain.

Finally, VA examination reports dated June 1997 note the 
veteran reported pain in his back, hip, knees and ankles 
since he started wearing a left knee brace for his service 
connected disability.  Upon physical and x-ray examinations, 
the veteran presented evidence of transitional vertebrae at 
the first lumbar level, sacralization at the last lumbar 
vertebrae, and bilateral knee and ankle pain.  More 
importantly, the VA examination reports include notations by 
the examiner indicating that the veteran presented evidence 
of intervertebral disc herniation not directly related to his 
left knee disability, but that the mechanical stressors on 
the veteran's low back due to his left knee condition were an 
exacerbating factor of his low back pain.  As well, the 
examiner noted that the veteran's use of a left knee brace 
put increased stress on his joints, including his right knee 
joint, and thus, there was a direct relationship between the 
veteran's left knee condition and his current pain of the 
joints. 

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that his right knee 
and back disorders are related to his service connected 
residuals of a left knee injury.  Specifically, the Board 
finds that the above discussed June 1997 VA examination 
reports support the conclusion that the veteran's right knee 
and low back disorders have been aggravated by his service-
connected residuals of a left knee injury.  As such, the 
Board finds the veteran has established he is entitled to 
service connection for right knee and back disorders 
secondary to the service connected residuals of a left knee 
injury, and thus, service connection is granted.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a), 3.322 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).






ORDER

Service connection for right knee and back disorders 
secondary to the service connected residuals of a left knee 
injury is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

